Citation Nr: 0402335	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

The propriety of an initial 10 percent rating for Graves's 
disease with associated hypothyroidism.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The appellant retired in April 1997 after more than 20 years 
of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO that, among other things, granted service connection and 
an initial disability rating of 10 percent for Grave's 
disease.  In August 1999 the Board remanded the issue of an 
increased initial rating for Grave's disease to the RO for 
further development.  In a July 2003 rating action the RO 
confirmed and continued the previously assigned 10 percent 
initial rating for Grave's disease with associated 
hypothyroidism.  The RO also granted service connection and a 
separate 10 percent initial rating for disfigurement due to 
exopthalmopathy associated with Grave's disease, effective 
from August 28, 2000, to September 14, 2001, with a 
noncompensable rating assigned thereafter for this 
disability.  Neither the veteran nor the veteran's 
representative has expressed disagreement with this matter.  
Accordingly, only the issue of entitlement to an increased 
initial rating for Graves's disease with associated 
hypothyroidism is before the Board for appellate 
consideration at this time.  


REMAND

In its August 1999 remand the Board requested that the 
veteran be afforded an examination of her Grave's disease 
with associated hypothyroidism in which the examiner was to 
specifically note the presence or absence of symptomatology 
upon which ratings for thyroid dysfunction were based under 
the criteria of 38 C.F.R. § 4.119, Diagnostic Codes 7900 and 
7904.   Also, in its August 1999 remand, the Board 
specifically mandated that the claims folder and a copy of 
the criteria for rating the endocrine system should be made 
available for review prior to completion of the evaluation.   

In August 2002, and June 2003 th veteran was afforded 
examinations.  However, neither examination notes the 
presence or absence of such symptoms of thyroid dysfunction 
as fatigability, muscular weakness, psychiatric 
abnormalities, and cold intolerance, as well as the presence 
or absence of neurological or cardiovascular symptoms which 
are also incorporated in the criteria for rating thyroid 
dysfunction under Diagnostic Codes 7900 and 7904.  Such 
findings were requested in the Board's remand.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998). In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.

In addition, the Board notes that in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the Court recently 
held that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.  That decision also contained opinions as 
to when the notice should be provided.  Since this case is 
being remanded for other reasons, the RO will have the 
opportunity to ensure that proper notice has been provided.

In view of the above, this case is REMANDED to the RO for the 
following actions.    
 
1 .    The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The veteran should be afforded 
another VA examination to determine the 
severity of her Grave's disease with 
thyroid dysfunction.  The claims folder 
should be made available to the examining 
physician prior to the evaluation, and 
the examining physician should state in 
the examination report (or in an addendum 
to the report) that the claims folder has 
been reviewed.  

The examiner should specifically comment 
on the presence or absence of 
fatigability; constipation; mental 
sluggishness; muscle weakness; mental 
disturbance (including dementia, slowing 
of thought or depression); weight gain or 
loss; cold intolerance; neurological 
dysfunction; gastrointestinal symptoms; 
cardiovascular involvement; bradycardia 
(less than 60 beats a minute); 
sleepiness; tachycardia; tremor; 
increased pulse or blood pressure; 
emotional istability; or eye symptoms.

3.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




